Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species 2 in the reply filed on 8/24/2021 is acknowledged.  The traversal is on the ground(s) that some of the claims are generic to more than one of the species.  This is not found persuasive because generic claims do not preclude a restriction between species. Should a restriction between the identified species not be required, the examiner would be subject to a serious search and examination burden.
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-3 and 5-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 8/24/2021. In the response, Applicant identified claim 4 (see chart on page 2, Figures 2a-2d correspond to claim 4) as being the only claim that reads on the elected species, therefore the remaining claims have been withdrawn.

Claim Objections
Claim 4 is objected to because of the following informalities:  
The punctuation after the claim number at the beginning of the claim is unfamiliar, and should be changed to a period.  
Claim 4, line 14 recites “a first forcing apparatus fasten on the first part” which appears to be a typographical error. An appropriate correction would be changing “fasten” to - -fastened- -. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
There are multiple axes claimed, and their locations and relationships cannot be determined. Specifically, the recitations of “a first driving axis along with a second axis” and “a second driving axis along with the second axis” are unclear, as the term “along with” does not define the relationship between the axes. Additionally, as “a second axis” is claimed, but no first axis, and a first and second driving axes are claimed, the number of axes required by the claim cannot be determined. Subsequent recitations of a third axis, and the perpendicular relationship between some of the axes are equally unclear.
Claim 4, line 8 recites “a (+) third axis” which is unclear and renders the claim indefinite. Specifically, the symbol “(+)” appears out of place in the claim and its meaning cannot be determined. 
Claim 4, line 10 recites “the first axis” which appears to lack antecedent basis in the claims. There is no previous recitation of “a first axis” and as noted above, the number of axes required by the claim, their relative orientations and their relationship to the other elements of the claimed invention cannot be determined. Each subsequent recitation of “the first axis” is equally indefinite.
Claim 4, lines 11-14 recite “nearby the outer side of the first linear part and contacting therewith” and “nearby the outer side of the second linear part and contacting therewith” which is unclear and renders the claim indefinite. Specifically, the term “nearby” is relative, and one having ordinary skill would be unable to determined what distance the claim requires between the components. Secondly, it is unclear how something can be “nearby” and be contacting a component at the same time. The two terms appear to be contradictory, and the relationship between the clutches and the linear parts cannot bet determined. 
Claim 4, line 14 recites “along with a same second rotation direction D2” which is unclear and renders the claim indefinite. Specifically, it is unclear what “along with a same…” means in terms of the rotation of the clutches. The similar recitations in lines 23 and 29 are equally unclear.
Claim 4, line 19 recites “move along with (+) first axis” which is unclear and renders the claim indefinite. Specifically, as noted above, the recitation of “(+)” is unclear. Additionally, it is unclear if the component is moving along a particular axis, or moving in concert with an axis while its moving. The recitation is also grammatically awkward, as there is no “the” or “a” before the recitation of first axis. Lastly, as noted above, the first axis, or any of the axes are not defined in the claims in such a way as to allow one of ordinary skill in the art to determine the metes and bounds of the claim.
Claim 4, lines 20-21 and 26-27 recite “without any linkage” and “backstoppedly engaged” which is unclear and renders the claims indefinite. Specifically, “without any linkage” appears to be a negative limitation that precludes the use of a linkage, but does not actually define the operation of the one way clutch. Additionally, it is unclear what the claim requires by “backstoppedly engaged”. 
Claim 4 lines 22-23 recite “forward toward (+) first axis” which is unclear and renders the claims indefinite. In addition to the reasons given above for similar limitations, this recitation is unclear as the direction “forward” is not defined by the claim. No relationships between the previously claimed 
Claim 4, line 25 recites “forward toward (-) first axis” which is indefinite for the reasons given above, and further confuses both the claimed directions and axes. 

Allowable Subject Matter
As best understood, Claim 4 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. However, due to the significant clarity issues in the claim, should the amendment to the claim substantially change the scope of the claim from that which is best understood, a prior art rejection is still possible.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKE COOK whose telephone number is (571)272-5968. The examiner can normally be reached M-F 8:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 

JAKE COOK
Primary Examiner
Art Unit 3658



/Jake Cook/Primary Examiner, Art Unit 3658